IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 11, 2008

                                     No. 07-50606                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ROSA SERRANO

                                                  Plaintiff-Appellant
v.

HOUSING URBAN AND DEVELOPMENT

                                                  Defendants-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:06-CV-429


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Rosa Serrano appeals pro se from the district court’s order granting the
United States’s motion to dismiss. The district court summarized the extensive
background of this case in this way,
       From on or about October 4, 1993 through on or about May 19, 2005,
       this pro se Plaintiff initiated or participated in: four failed Chapter
       13 Bankruptcy actions, two failed state court lawsuits and no less
       than five appeals before both the Courts of Appeals for the 8th


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50606

      District of Texas and the Texas Supreme Court, all motivated by a
      desire to prevent the foreclosure of a mortgage in financial default
      due to the failure of this pro se Plaintiff, and other family members
      to pay a legal obligation in accordance with the terms and conditions
      [of] a mortgage instrument and deed of trust. Undeterred, on
      February 3, 2006, Plaintiff then filed her “Original Petition for
      Intentional Infliction of Emotional Distress” in the United States
      District Court for the Western District of Texas, El Paso Division,
      against a number of defendants, including this federal defendant.
      See, Rose Serrano and Julian Serrano v. Union Planters Bank, et
      al., EP-06-CA-052-FM. In that complaint, she attempted to allege
      various and sundry causes of actions including:               wrongful
      foreclosure, slander of title, violation of the Texas Property Code,
      violation of the Texas Deceptive Trade Practices Act (TDTPA) and
      the Texas Debt Collections Act (TDCA).

Serrano v. Union Planters Bank, N.A., No. EP-06-CA-0429-FM, 2007 WL 951612
at *1 (W.D. Tex. Mar. 19, 2007). The district court dismissed the complaint on
April 26, 2006.   The court found, among other problems, that the factual
allegations were so vague that the court could not make out a cognizable cause
of action.
      Rosa Serrano then filed suit again, based upon the same basic set of facts,
alleging claims of wrongful foreclosure, intentional infliction of emotional
distress, wrongful death, violations of state and federal statutes related to
foreclosures, and violation of the False Claims Act. The district court granted
the United States’s motion to dismiss, citing numerous grounds, including that
the suit was barred by res judicata. Serrano appealed.
      We may affirm on any ground supported by the record.              Hosein v.
Gonzales, 452 F.3d 401, 403 (5th Cir. 2007). Our review of the district court’s res
judicata determination is de novo. Test Masters Educ. Servs. Inc. v. Singh, 428
F.3d 559, 571 (5th Cir. 2005). The district court correctly concluded that

                                        2
                                 No. 07-50606

Serrano’s second suit was barred. Although she adds some new allegations, the
two cases are based on the same “nucleus of operative facts.” It is that nucleus
which defines the claim. United States v. Davenport, 484 F.3d 321, 326 (5th Cir.
2007). Accordingly, we AFFIRM.




                                       3